 
 
I 
108th CONGRESS 2d Session 
H. R. 4074 
IN THE HOUSE OF REPRESENTATIVES 
 
March 30, 2004 
Mr. Smith of Michigan (for himself, Mrs. Musgrave, Mr. Jones of North Carolina, Mr. Bartlett of Maryland, Mr. Toomey, Mr. Doolittle, Mr. Hostettler, Mr. Pence, Mr. Chabot, Mr. Barrett of South Carolina, Mr. Flake, Mr. Garrett of New Jersey, Mr. Feeney, Mr. Culberson, Mr. Weldon of Florida, Mrs. Myrick, Mr. Istook, and Mr. Gutknecht) introduced the following bill; which was referred to the Committee on the Budget 
 
A BILL 
To amend section 1105 of title 31, United States Code, to require the President to include the estimated unfunded liabilities of all Federal programs in annual budget submissions. 
 
 
That section 1105(a) of title 31, United States Code, is amended by adding at the end the following new paragraph: 
 
(35)A separate statement setting forth the estimated unfunded liability, if any, of each program— 
(A)as of the close of the fiscal year for which the budget is submitted (assuming enactment of the estimated expenditures and proposed appropriations set forth in the President’s budget submission); 
(B)as of the close of the prior fiscal year; and 
(C)for the 20-fiscal-year period and for the 75-fiscal-year period beginning with the fiscal year for which the budget is submitted (assuming enactment of the estimated expenditures and proposed appropriations set forth in the President’s budget submission).. 
 
